Citation Nr: 0706515	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983 and from January 1987 to January 1992.  This 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 1993 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2005, the undersigned 
Acting Veterans Law Judge conducted a hearing regarding the 
issue on appeal.


FINDING OF FACT

The preponderance of the evidence demonstrates that a left 
ankle disability was not related to active service and was 
not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active military service, nor was it caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran points to two incidents where he injured his left 
ankle during military service; while running, and a December 
1982 motor vehicle accident.  The veteran has also argued 
that, to take pressure of his service connected right ankle, 
he strains his left ankle by leaning on it.

The veteran's service medical records note that, in 1982, the 
veteran twisted his left ankle while running, but the 
corresponding radiology report noted no abnormalities.  A 
1983 record noted that the veteran was complaining of pain in 
his lower leg and ankle.  He was diagnosed with fallen 
arches.  The March 1986 enlistment examination for his second 
period of service noted "Normal" for the lower extremities.  
In April 2001, the veteran underwent a VA Joints Examination.  
The veteran complained of pain in his left ankle and noted a 
1970 surgery where grafts were taken from both ankles to 
repair an injury to his left upper extremity.  Examination of 
both ankles revealed no valgus deformity.  X-rays were 
normal.  The examiner stated that it was not likely that the 
veteran developed any signs or symptoms of arthritis as a 
result of injuries noted in service.  A November 2002 VA 
examination noted a normal left ankle.

In December 2005, the Board remanded the case for additional 
development to include a medical opinion and, in June 2006, 
the veteran underwent a VA examination.  The veteran 
complained of pain his left ankle.  He noted flare-ups when 
he drove, stood, or stretched.  The examiner noted that both 
ankles appeared to be normal.  There was no swelling or 
deformity.  X-rays of both ankles showed minimal 
osteoarthritis but were otherwise normal.  The examiner noted 
mild chronic strains in both ankles.  The examiner stated 
that it is not at least as likely as not that any current 
left ankle strain was related to his military service or to 
his service-connected right ankle.  Absent evidence to the 
contrary, the Board is not in a position to question this 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service or a 
service connected disability is not a sufficient basis for 
awarding service connection.   

The preponderance of the evidence is against a finding that 
the veteran has any left ankle disability that is related to 
his active service or to his service-connected right ankle 
disability.  There is no doubt to be resolved, and service 
connection for a left ankle disability is not warranted.  



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also 
include asking the claimant to provide any evidence in his 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (June 2006).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  The veteran was provided the 
appropriate notice and assistance prior to the claim being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  He has been told what the evidence 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The service medical records are 
available, and there is no known pertinent evidence which is 
not currently part of the claim's file.  Hence, VA has 
fulfilled its duty to assist the veteran in the development 
of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service connected 
right ankle disability, is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


